Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
El hecho de que el Ledo. Joaquín Peña Peña incurrió en conducta reprensible e ilegal, mientras ocupaba un escaño en el Senado de Puerto Rico, es incuestionable; conducta que nadie puede excusar ni, mucho menos, aprobar.
Ahora bien, para ser miembro de la Asamblea Legisla-tiva de Puerto Rico no se requiere que la persona sea un abogado admitido, por este Tribunal, a la práctica de la profesión legal en nuestra jurisdicción. Debe quedar claro, además, que un abogado que es electo por nuestro pueblo para ocupar un escaño en la Legislatura no practica la pro-fesión de abogado al actuar como legislador.
Conforme establece la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735), el Tribunal Supremo de Puerto Rico podrá suspender o destituir de su profesión a cual-quier abogado que: (1) fuera convicto de un delito grave (felony); (2) hubiere sido convicto de delito menos grave (misdemenor) en conexión con el ejercicio de su profesión, y (3) fuera convicto de delito menos grave que implique de-pravación moral.
A la luz de la disposición legal anteriormente señalada —y como, incluso, correctamente acepta la Mayoría— el Ledo. Joaquín Peña Peña no puede ser suspendido ni des-tituido de su profesión de abogado por este Tribunal; ello *662por la sencilla razón de que el licenciado Peña Peña no fue convicto por delito grave, ni por un delito menos grave en conexión con el ejercicio de la profesión, ni por delito menos grave que implique depravación moral.
Ante esta realidad jurídica, la Mayoría acude al “poder inherente” de este Tribunal para disciplinar a los abogados que ejercen su profesión en esta jurisdicción; poder inhe-rente, conforme expresa la Mayoría, que nos faculta para disciplinar a los abogados por motivos distintos de aquellos que para el desaforo ha decretado por ley la Asamblea Legislativa.
No tenemos duda de que, en términos generales, este Tribunal tiene el poder inherente de reglamentar la profe-sión de abogado y que ese poder nos puede servir de base para, en ocasiones extraordinarias, desaforar a un abogado por razones ajenas a las establecidas por la antes citada See. 9 de la Ley 11 de 1909. Ahora bien, ese poder no es irrestricto ni debe ser ejercitado arbitrariamente por este Tribunal en cualquier clase de situación.
HH
En Amy v. Adm. Deporte Hípico, 116 D.P.R. 414, 421 (1985), expresamos y establecimos que el “derecho a un empleo, esto es, a devengar ingresos y a tener una vida justa y decente, es un principio inalienable al hombre, pre-existente a la más antigua de las constituciones conocidas”.
El ejercicio de la profesión constituye, para los aboga-dos, el “vehículo” para devengar ingresos y así poder obte-ner una vida adecuada para él y su familia. Amy v. Adm. Deporte Hípico, ante.
El derecho constitucional a “ganarse la vida” le garan-tiza a todo abogado el derecho a saber, de antemano, cuándo, por qué y en qué situaciones corre él el riesgo de *663perder su título. Dicho de otra forma, los abogados que, de ordinario, se pasan la vida reclamando para los demás el derecho a un debido proceso de ley tienen, también, ese derecho.
La norma que hoy establece éste Tribunal —a los efec-tos de que toda conducta en que incurra una persona que es abogado que, en opinión del Tribunal, tenga el efecto de manchar su toga y deshonrar el buen nombre de su profe-sión, independientemente del hecho de que dicha conducta haya sido incurrida mientras dicha persona actuaba, o no, como abogado— es una que no sólo tiene el defecto de ser vaga e imprecisa sino que, de insistirse en ella, cuando me-nos debería tener carácter prospectivo. Sólo así se cumpliría con el requisito de notificación que exige el debido proceso de ley.
La acción del desaforo, con las consecuencias graves y funestas que tiene para todo abogado, no puede ser llevada a cabo, de ordinario, por este Tribunal caso a caso, estable-ciendo, sobre la marcha, las normas que regirán la profesión. Las mismas deben ser establecidas por el Tribunal de antemano y/o tener efectos prospectivos. Conocer con antelación, repetimos, la conducta por la cual podemos ser sancionados es un requisito del debido proceso de ley. Debe mantenerse presente que el ejercicio del poder, de manera irrestricta, no conduce a nada bueno; situación de la cual los integrantes de este Tribunal no sólo tienen que estar muy pendientes sino que evitar a toda costa.
En el presente caso somos del criterio que no procede utilizar el poder inherente que tiene el Tribunal para re-glamentar la profesión para desaforar al licenciado Peña Peña. La conducta delictiva observada por éste —según estipulada y aceptada por el Departamento de Justicia en el proceso de alegación preacordada— ni tan siquiera puede ser calificada como que implica depravación moral. *664En fin de cuentas, el licenciado Peña Peña fue convicto de un delito de negligencia.
Éste no estaba consciente, ni había sido advertido, de que una convicción bajo esas circunstancias podía conlle-var su desaforo como abogado. El desaforo hoy decretado bajo esas circunstancias constituye, a nuestro juicio, una violación del debido proceso de ley.
Utilizar nuestro poder inherente para reglamentar la profesión de esta manera, y privar a un abogado de su medio de ganarse la vida, conlleva el establecimiento de un precedente peligroso que puede desembocar, en el futuro, en decisiones arbitrarias por parte de este Tribunal.
Es por ello que disentimos.
— O —